Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 10/20/2021.
Claims 1-20 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 has been placed in record and considered by the examiner.
Examiner’s Note
Claims 15-20 are drawn to a “computer readable storage medium”  Applicant’s specification discloses “A computer readable storage medium, as used herein, is not to be constructed as being transitory signals per se..” Therefore, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage, as they would be understood by one of ordinary skill in the art, the claim as a whole does not cover a transitory signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 8, 11, 13, 15, 18, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 2015/0333969 A1) in view of Cherkasova et al. (US 2008/0221941 A1) in further view of Wu et al. (US 2019/0102717 A1).
Regarding claim 1,Vasseur discloses of managing operational data in a distributed processing system the method comprising: 
monitoring an operational workload of the distributed processing system to establish a current assessment of operational data movement between the data sources and the data targets ([0035]:  a learning machine may dynamically make future predictions based on current or prior network measurement).
receiving historical information on previous operational data movement in the distributed processing system including previous instances of operational data movement resulting in a compromise of one or more of the quality- of-service criteria ([0032]:  evaluate future network requirements and performance, and to take corrective measures within the network to ensure the SLAs are met.  [0035]:  prior measurements). 
[0066]:  In some embodiments, a learning machine may use the modeled traffic, modeled network performance, and/or SLA information to determine whether a particular SLA is predicted to continue being met. If not, any number of corrective actions may be taken); and
responsive to said determining, automatically applying a data management optimization infrastructure adapted to advance the particular quality-of- service criteria according to the definitions ([0066]:  If not, any number of corrective actions may be taken. For example, the network behavior may be adjusted by dynamically adjusting QoS parameters, CAC parameters, network paths, combinations thereof, or by making any other changes to how the network treats a particular type of traffic).
However, Vasseur does not disclose receiving definitions for data sources and data targets, and quality-of-service criteria for the data sources and the data targets; wherein factors monitored for the operational workload comprise: resource usage, capacity, and response time.
In an analogous art, Cherkasova discloses receiving definitions for data sources and data targets, and quality-of-service criteria for the data sources and the data targets ([0035]:  determines a maximum capacity of the computing system under analysis for serving the workload profile while satisfying a defined quality of service (QoS) target. The defined QoS target may be a defined maximum response time for said computing system to respond to a client request, and/or some other QoS metric. [0051]:  Such QoS desires 113 may specify, for example, a target QoS that is desired to be provided by the service provider, such as serving web pages to clients with response times no longer than 8 seconds); wherein factors monitored for the operational workload comprise: resource usage, capacity, and response time (([0028], [0062]-[0063], [0124]:  determine the computing system's capacity for serving a workload.  The average resource utilization (e.g., average CPU utilization) 305 during a given monitoring window of time over which the representative workload 101 is collected may be determined by workload profiler 107…the analytical model determines that the response time of the computing system under analysis satisfies given QoS desires 113).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Vasseur to comprise “receiving definitions for data sources and data targets, and quality-of-service criteria for the data sources and the data targets; wherein factors monitored for the operational workload comprise: resource usage, capacity, and response time” taught by Cherkasova.
One of ordinary skilled in the art would have been motivated because it would have enabled to determined additional resources in order to maintain the current QoS parameters (Cherkasova, [0035]).  
However, Vasseur-Cherkasova does not disclose wherein the data management optimization infrastructure comprises an elastic microservice to update data across heterogeneous system components.
In an analogous art, Wu discloses wherein the data management optimization infrastructure comprises an elastic microservice to update data across heterogeneous system components ([0023]:  Microservice Modeler 105 may decompose the predictive SLA impact component 103 into multiple (e.g., smaller and relatively independent) modules called microservices that may be run in a container-based virtualized computing platform. SLA enforcement component 107 may perform capacity auto-scaling operations for user data packet forwarding. SLA impact component 103 and microservice modeler 105 may serve as an enabler for platform resource capacity auto-scaling operations of SLA enforcement component 107 for resource allocation (e.g., reallocation) on-demand supporting data packet forwarding microservices in order to support SLA enforcement when a potential SLA impact is detected).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Vasseur-Cherkasova to comprise “wherein the data management optimization infrastructure comprises an elastic microservice to update data across heterogeneous system components” taught by Wu.
One of ordinary skilled in the art would have been motivated because it would have enabled auto-scaling for on-demand, near-real-time resource allocation automatically when SLA is potentially impacted to ensure SLA compliance (Wu, [0003]).  

Regarding claim 4, Vasseur-Cherkasova-Wu discloses the method of claim 1 wherein said determining uses a cognitive system trained with the historical information used as training data, the cognitive system predicting an operational outcome based on the current assessment, the operational outcome providing an indication that the particular quality-of-service criteria will not be met (Vasseur, [0066]:  a learning machine may use the modeled traffic, modeled network performance, and/or SLA information to determine whether a particular SLA is predicted to continue being met. If not, any number of corrective actions may be taken), wherein the training data constitutes historical operational factors that update with service feedback from one or more data backplane services (Vasseur, [0029], [0057]:  if an application SLA is predicted not to be met, PCM 247 may take any number of corrective measures to ensure that the SLAs continue to be met.  The corrective measures may be performed via a closed loop controller 408, thereby allowing feedback (e.g., updated predictions from TPA 248 and NAM 246 to be used by PCM 247 when taking corrective measures).

Regarding claim 6, Vasseur-Cherkasova-Wu discloses the method of claim 1,wherein the data management optimization infrastructure includes a plurality of scalable data backplane services (Wu, [0023], [0031]:  SLA impact component 103 and microservice modeler 105 may serve as an enabler for platform resource capacity auto-scaling operations of SLA enforcement component 107 for resource allocation (e.g., reallocation) on-demand supporting data packet forwarding microservices in order to support SLA enforcement when a potential SLA impact is detected. Microservices may be integrated via standard REST APIs to perform analytics application, where APIs can be dynamically assigned as needed).   The same rationale applies as in claim 1.

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 11 and 18; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Regarding claims 13 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 6.


Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Cherkasova in view of Wu, as applied to claim 1, in further view of Wada et al. (US 2019/0132256 A1).
Regarding claim 5, Vasseur-Cherkasova-Wu discloses the method of claim 1.
However, Vasseur-Cherkasova-Wu does not disclose wherein the current assessment includes resource usage for resources of the distributed processing system, capacity of the resources, and response times of the resources.  
In an analogous art, Wada discloses wherein the current assessment includes resource usage for resources of the distributed processing system, capacity of the resources, and response times of the resources ([0059]:  the optimization unit 114 performs a maintenance determination which is a determination of whether or not a capacity of the resource is to be currently maintained. [0238], [0241]:  A service level compliance situation (herein, whether or not a measured response time or a predicted response time is equal to or less than a response time threshold) of all the services 102, a resource usage situation (whether or not a measured metric or a predicted metric is equal to or less than a metric threshold) related to all the services 102, and predictive judgement results (the number or a ratio of services 102 for which predictive judgement results are false) for all the services 102 are displayed in the dashboard region 1404. A list of the "services 102 corresponding to predetermined condition", and an SLA violation period, a metric of each component (resource), and a result of a predictive judgement for each service 102 are displayed in the dashboard region 1404).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Vasseur-Cherkasova-Wu to comprise “wherein the current assessment includes resource usage for resources of the 
One of ordinary skilled in the art would have been motivated because it would have enabled to control allocation of a resource to the service on the basis of a result of the predictive judgement (Wada, [0008]).  

Regarding claims 12 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Cherkasova in view of Wu, as applied to claim 6, in view of Hogg et al. (US 2007/0119918 A1) in further view of Bartfai-Walcott et al. (herein after Bartfai, US 2020/0050494 A1).
Regarding claim 7, Vasseur-Cherkasova-Wu discloses the method of claim 6.
However, Vasseur-Cherkasova-Wu does not disclose wherein: the distributed processing system provides a fraud detection solution; the data sources and data targets have data types comprising customer names, 5customer addresses, customer phone numbers, customer identifying numbers, transaction information including transaction amount and transaction type, and case management data for tracking a collection of the operational data; the data backplane services include messaging interfaces, application program interfaces and streams.
In an analogous art, Hogg discloses, wherein: the distributed processing system provides a fraud detection solution (Hogg, [0069]: transactions fraud detection); the data sources and data targets have data types comprising customer names, 5customer addresses, customer phone ([0039], [0051], [0069]: name, address, telephone number, social security number, transaction type and price, user verification) ; the data backplane services include messaging interfaces, application program interfaces and streams (Hogg, [0069]:  SMS, API, transaction streams).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Vasseur-Cherkasova-Wu to comprise “wherein: the distributed processing system provides a fraud detection solution; the data sources and data targets have data types comprising customer names, 5customer addresses, customer phone numbers, customer identifying numbers, transaction information including transaction amount and transaction type, and case management data for tracking a collection of the operational data; the data backplane services include messaging interfaces, application program interfaces and streams” taught by Hogg.
One of ordinary skilled in the art would have been motivated because it would have enabled to determine fraudulent transactions (Hogg, [0069]).  
However, Vasseur-Cherkasova-Wu-Hogg does not disclose the quality-of-service criteria include resource allocations, data integrity 10specifications, and service uptime. 
In an analogous art, Bartfai discloses the quality-of-service criteria include resource allocations, data integrity 10specifications, and service uptime ([0133]:  track the QoS for the services provided to determine if they are meeting the SLAs.  [0115]: resource allocation.  [0175]-[0176]:  transaction integrity, and a reduced potential for data leakage. The offering of services may include a significant amount of auxiliary infrastructure to maintain high levels of uptime, for example, as determined by SLAs with customers).

One of ordinary skilled in the art would have been motivated because it would have enabled to track the QoS for the services provided to determine if they are meeting the SLAs (Bartfai, [0133]).  

Regarding claim 14; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Allowable Subject Matter
Claims 2-3, 9-10, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Vasseur et al., US 2016/0028599 A1: Scheduling Predictive Models for Machine Learning Systems. 
Siddappa, US 2020/0007408 A1: Methods and Apparatus to Proactively Self Heal Workload Domains in Hyperconverged Infrastructures.
Martin, US 10,268,526 B1:  Using Response Time Objectives in a Storage System.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446